Citation Nr: 0316949	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
veneral disease.

4.  Entitlement to service connection for a bladder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: an 
audiometric examination to show the nature, 
extent and etiology of any hearing loss or 
tinnitus that may be present.  Send the claims 
folder to the examiner for review.  The 
examiner is requested to review the claims 
file, which includes a June 1955 VA ear, nose 
and throat examination report with a notation 
that the veteran had a residual drop in the 
four thousand frequency range that was typical 
for exposure to rapid fire.  
The audiologist is requested to opine whether 
it is at least as likely as not that any 
hearing loss or tinnitus that may be currently 
present began during or is causally related to 
any incident of service, to include the 
acoustic trauma that the veteran is presumed 
to have incurred during combat duty.  All 
indicated tests should be performed.  If the 
examiner is unable to provide an opinion 
without resort to speculation, he or she 
should so indicate.  A rationale for any 
opinion expressed should be provided.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination: a 
urological examination to show the nature, 
extent and etiology of any genitourinary 
disease that may be present.  Send the claims 
folder to the examiner for review.  The 
examiner is requested to review the claims 
file which includes: 1) service medical 
records showing that the veteran was treated 
for urethral discharge, diagnosed with acute 
urethritis and referred to the venereal 
disease clinic; and 2) a report from a private 
urologist providing that he had treated the 
veteran for recurrent stricture disease 
approximately 18-20 years earlier, and that 
the recurrent stricture disease was probably 
related to previous trauma or some type of 
urethral infection incurred during service.  

The examiner is requested to opine whether it 
is at least as likely as not that any 
genitourinary disorder that may be present, to 
include  bladder disease, a prostate 
conditions, and urethral disease, to include 
strictures, began during or is causally linked 
to any incident of service, to include 
venereal disease.  All indicated tests should 
be performed.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should so indicate.  A 
rationale for any opinion expressed should be 
provided.After the development requested above 
has been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





